Citation Nr: 0636273	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-11 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from January 1964 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claims.  
The veteran perfected an appeal of that determination.

The veteran and his representative appeared at a formal RO 
hearing after he perfected his appeal.  A transcript of that 
hearing is associated with the claims file.

The Board remanded the case to the RO for additional 
development in May 2004.  The RO completed the additional 
development as instructed and returned the case to the Board 
for further appellate review.

The Board also referred the issues of entitlement to service 
connection for tinnitus and a cervical spine disorder, for 
clarification and any appropriate action.  The claims file 
does not indicate whether any action has been taken on those 
issues.  Thus, they are once again REFERRED to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that a low back disorder is not related to an in-service 
disease or injury.

3.  The veteran's bilateral hearing loss existed prior to 
service and did not undergo an increase in severity of the 
underlying disability during service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101(3), 
1110, 1112, 1113, 5107(b) (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101(3), 1110, 1112, 1113, 1153, 5107(b) (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters of May 2001, May 2004, and March 
2005, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or to submit any further evidence 
that was relevant to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and personnel records, post 
service treatment records and examination reports, private X-
ray films submitted by the veteran, a buddy statement, and 
the transcript of the formal RO hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content 
of the notice is not shown to have any effect on the case or 
to cause injury to the claimant.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
question related to an initial evaluation of the disability 
or the effective date to be assigned is rendered moot.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: service medical and personnel 
records, VA treatment records and examination reports, 
private treatment records, private X-ray films submitted by 
the veteran, a buddy statement, and the transcript of the 
formal RO hearing.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Further, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis or 
sensorineural hearing loss becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101(3), 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


Low Back Disorder

The veteran's military personnel records reflect that his 
Military Occupation Specialty (MOS) was administrative; 
specifically, a clerk typist.  He asserts, however, that the 
reality of the duties he actually performed belied his paper 
MOS.

In the March 2001 statement submitted in support of his 
claim, the veteran asserted that he did not merely work 
behind a desk doing administrative work.  The non-clerical 
duties which he asserts he performed included the loading and 
unloading of aircraft.  He asserts that the injury which 
caused his low back problems occurred in Vietnam while he was 
unloading an aircraft.  He related that, on one occasion, he 
was knocked backwards onto his tail bone, with his legs 
extended outwards.  He stated he was temporarily immobile 
from the fall, but he did not report it or seek treatment.  
The claims file reflects a buddy statement of an Air Force 
troop who related that he served with the veteran in Vietnam, 
and that they loaded and unloaded aircraft together.  The 
airman related that the veteran sustained "injuries" while 
doing the work, but he never complained, quit, or sought 
treatment.  The airman also related that no medical 
facilities were available, and all one got was sympathy.

The service medical records reflect no entries for 
complaints, findings, or treatment of a low back disorder.  
As set forth above, the veteran explains that fact by 
relating that he never reported or sought treatment for the 
injury he claims as the inception of his current back 
problems.  An October 1964 physical examination conducted 
to determine his fitness to deploy to Vietnam assessed his 
spine as normal.

His November 1965 Report of Medical History for his 
examination at separation reflects that he denied any history 
of arthritis, rheumatism, or bone or joint deformity.  He 
reported that his health was "excellent."  The November 
1965 Report of Examination for separation reflects that his 
spine was normal.

The medical evidence associated with the claims file reflects 
that the veteran currently manifests a low back disability, 
to include lumbar spine narrowing and small herniations of 
discs at the L3-4 and L4-5 levels.

Although he emphatically asserts that he injured his back in 
Vietnam, the veteran candidly conceded at the hearing, and in 
his written submissions, that he did not begin to experience 
continuing problems with his back until after his separation 
from active service, and he first sought treatment in 1972.  
He also concedes that he sustained post-service injuries to 
his back in 1973, the mid- to late 1970s and again in 1996.  
Transcript (T.), pp 11 - 13.  His post-service occupation was 
state policeman, duty he performed for 25 years.  He related 
that he encountered no problems with his police training, but 
he did complain of back pain in 1970 while riding in cars.  
T., p. 10.  In a September 2004 statement, the veteran 
related he injured his back in 1973, and he was hospitalized 
for three weeks, where his treatment included traction.

The veteran's available private treatment records associated 
with the claims file go back only as far as 1980.  The 1980 
entries, however, are not related to his back problems.  
Records of L.H., M.D., reflect that in September 1998 the 
veteran reported injury to his back in 1965, 1972, and 1996.  
The entry does not reflect any specific details.  Records of 
a Dr. K reflect an August 1985 entry to the effect that the 
veteran reported he ruptured a disc in 1973, and that his 
pain subsided after three years.  Dr. K noted that the 
veteran exacerbated a previous herniated disc.  A June 1987 
entry reflects the veteran presented with complaints of 
lumbar spine pain after a twisting injury. 

As noted, the veteran concedes his multiple post-service 
injuries.  He asserts, however, that when he was treated in 
1972 or 1973 for that back injury, his X-rays were read as 
showing an old injury to his spine.  He submitted what he 
asserts are his personal copies of those X-rays.  Efforts at 
obtaining the records of that treatment from the Indiana 
Hospital and from the physician who treated him were 
unsuccessful.  The RO requested a review of the X-rays and an 
opinion from a VA provider.

The April 2005 report reflects that, both the reviewer and 
the radiologist noted that the X-rays reflected no 
identifying data which related them to the veteran.  The only 
indicia of a connection with the veteran was his handwritten 
name, a file number, notation of a Dr. Cavoto, and the date, 
"3-9-73," on the envelope.  The reviewer noted that he 
reviewed the veteran's claims file, and observed that his 
service medical records reflected no confirmation of his 
claimed in-service injury.

The VA reviewer also noted the veteran's private treatment 
records, and the fact that the report on the 1972-1973 X-rays 
reflect that they showed slight narrowing of L5-S1, which 
could correlate with the history that he was treated for an 
acute back problem, possibly disc herniation, at that time.  
In light of the X-rays and the veteran's treatment records, 
the reviewer observed that the only conclusions to be made 
were: the veteran was treated for back pain in 1973, a 
ruptured disc by history documented in the 1985 private 
treatment note; X-rays from 1973 show minimal narrowing of 
disc space at L5-S1; the veteran did not receive any 
treatment in service; and, there is no documented treatment 
for any type of back problem between 1965 and 1973.  The 
examiner opined that, to draw any conclusions other than 
those listed, especially that his back problem of 1973 and 
the related X-ray finding represent an injury that occurred 
seven years earlier, would be mere speculation.  The reviewer 
opined that the 1973 X-rays depicted a back injury that most 
likely occurred contemporaneous with the time the X-ray was 
taken.  

The Board finds that the reviewer's opinion is supported by 
the competent evidence of record.  The Board notes the 
veteran's buddy statement and the airman's report that their 
work location was remote and without medical treatment 
resources.  The Board also notes, however, that the service 
medical records reflect April 1965 treatment in Vietnam for a 
dermatology complaint.  Thus, it appears that the veteran did 
have access to medical care during his tour.  Further, even 
if the examination at separation was not thorough, as the 
veteran asserts, that fact would not have prevented him from 
indicating his back injury on his Report of Medical History, 
as he was careful to note his pre-service medical treatment.

There is no evidence of any complaints or treatment for 
arthritis within one year of the veteran's separation from 
active service.  Thus, there is no basis for allowing service 
connection on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309(a).  For the reasons set forth above, the Board is 
constrained to further find that there is no basis for 
service connection on a direct basis, as the preponderance of 
the evidence is against the veteran's claim.  38 C.F.R. 
§ 3.303.

In reaching the conclusions above the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


Bilateral Hearing Loss

The veteran has also claimed service connection for bilateral 
hearing loss.  Review of the service medical records reveals 
that hearing loss was noted on the veteran's pre-induction 
examination in November 1963.  The specific audiological 
findings are as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
-5
-5
-5
-5
30
45
LEFT
-5
5
5
60
60
45

Hearing loss was noted, and the veteran was given a PULHES 
profile of 2 for his hearing loss.  See Hanson v. Derwinski, 
1 Vet. App. 512, 514 (1991) (the "P" stands for "physical 
capacity or stamina"; the "U" stands for "upper extremities"; 
the "L" stands for "lower extremities"; the "H" stands for 
"hearing and ear"; the "E" stands for "eyes"; and the "S" 
stands for "Psychiatric"; a numerical designation of "1" 
under all factors represents a high level of medical 
fitness).  Thus, the evidence clearly shows that the veteran 
suffered from bilateral hearing loss prior to service.  

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  The veteran's reported 
history of the pre-service existence of a disease or injury 
does not constitute notation of such disease or injury, but 
is considered with all other evidence in determining if the 
disease or injury pre-existed service.  38 U.S.C.A. §§ 1111, 
1137 (West 2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 C.F.R. § 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2006).

If a pre-existing disorder is "noted" on entering service, 
in accordance with 38 U.S.C.A. § 1153 the veteran has the 
burden of showing an increase in disability during service.  
If the veteran meets that burden and shows that an increase 
in disability occurred, the burden then shifts to the 
government to show that any increase was due to the natural 
progress of the disease.  Wagner, 370 F.3d at 1096.

As hearing loss was clearly "noted" on the veteran's entry 
into service, and resulted in a limited profile, the 
presumption of soundness is rebutted.  The question then 
turns to whether the evidence shows an increase in disability 
during service.

During service, the veteran underwent an examination in 
October 1964, prior to his 



transfer to Vietnam.  The audiological findings are as 
follows:




HERTZ


500
1000
2000
3000
4000
RIGHT
0
0
0
/
40
LEFT
0
0
0
/
35

The veteran was found to have no defects and was given a 
normal PULHES physical profile.

The veteran's service medical records reveal no complaints 
regarding his ears or hearing.  On his separation 
examination, he denied any ear problems.  Audiometric 
examination at that time revealed the following:




HERTZ


500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
5
/
0

His PULHES physical profile at separation was normal.

With respect to the veteran's left ear, the evidence shows 
nothing but improvement in the audiometric findings during 
service.  With respect to the right ear, the 1964 examination 
showed a slight decibel change from 30 to 40 decibels at 4000 
Hertz, although his overall physical profile was changed to 
no limitations and the examination report revealed no 
defects.  The separation examination showed normal hearing 
bilaterally. 

Clearly, the left ear showed no increased disability at any 
point during service.  To the extent that the right ear 
showed some evidence of increased loss at 4000 Hertz in 1964, 
such finding was nothing more than an acute finding, as the 
separation examination revealed no such loss.  A temporary or 
intermittent flare-up of a preexisting disease does not 
constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  
In order to support a finding of aggravation, the evidence 
must establish that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) 
(2006); see also Verdon v. Brown, 8 Vet. App. 529 (1996) (if 
the disorder becomes worse during service and then improves 
due to in-service treatment to the point that it was no more 
disabling than it was at entrance into service, the disorder 
has not been aggravated by service). 

Moreover, the first evidence in the record of post service 
treatment or complaint for any related condition is an August 
1980 private medical record noting the veteran complaining of 
a sore throat.  The report noted his hearing was good.  The 
first post service audiometric examination in the record is 
dated in 1984.  At that time the veteran was complaining of a 
pressure in his ears.  Audiometric findings at that time were 
as follows:




HERTZ



500
1000
2000
3000
4000
8000
RIGHT
15
20
15
60
65
55
LEFT
15
20
25
70
80
65

Examination by the same provider in 1990 showed similar 
results, and in 1991 showed some improvement.

A VA examination in June 2001 revealed a history of military 
noise exposure, occupational noise exposure as a state 
policeman, and recreational noise exposure with regards to 
shooting and gunfire.  In this regard, the evidence reveals 
that the veteran retired in 1991 after 25 years of law 
enforcement service.  

As noted above, the question presented is whether the 
veteran's preexisting hearing loss underwent an increase in 
disability during service.  As the evidence fails to show an 
increase in the underlying severity of the preexisting left 
ear hearing loss during service, shows nothing more than a 
temporary flare in the right ear hearing loss which resolved 
by separation, and reveals no post-service evidence of 
hearing loss until 1984, almost 20 years after discharge from 
service, the Board finds such to be clear and convincing 
evidence that the preexisting hearing loss was not aggravated 
by service.  Therefore, the claim for service connection for 
bilateral hearing loss is denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


